FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 Under The Securities Exchange Act of 1934 For the month of July, 2010 Commission File Number: 0-30324 Radware Ltd. (Translation of Registrant’s Name into English) 22 Raoul Wallenberg Street, Tel Aviv 69710, Israel (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F: Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): N/A Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): N/A Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes oNo x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- N/A CONTENTS This report on Form 6-K of Radware Ltd. consists of the following documents, which are attached hereto and incorporated by reference herein: 1.Press Release: Radware Ltd. Announces 2Q10 Results SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. RADWARE LTD. Date: July 27, 2010 By: /s/ Meir Moshe Meir Moshe Chief Financial Officer EXHIBIT INDEX Exhibit Number Description of Exhibit Press Release:Radware Ltd. Announces 2Q10 Results, dated July 27, 2010
